DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on March 15, 2021, for the application with serial number 15/362,327.

 
Claims 1, 9, and 17 are amended.
Claims 1, 4-9, 12-17, and 20-23 are pending.

Interview
The Examiner acknowledged the interview conducted on February 23, 2021 in which the affidavit, filed on March 20, 2020, was discussed in regards to the special definition references in said affidavit.  No agreement could be reached that the Request for Information has been satisfied.  Proposed amendments were also discussed.  

Response to Remarks/Amendments
Requirement for Information Under 37 CFR §1.1.05
The Applicant submits a lengthy discussion in the Remarks 3/15/2021, explaining the difference between the normal quantile transform used by the Applicants and the correlogram and variogram used in Obradovic.  This discussions does not satisfy the Requirement for Information, which refers to the Affidavit (3/20/2020), stating:  

	“’The term intra-field variations values determined across the plurality of sub-fields of the agricultural field has a special meaning in the agricultural arts.’”   See Affidavit p. 2.  The Affidavit continues, and provides a 

This explanation attempts to distinguish the present invention from the prior art, but it does not provide a special meaning for ‘intra-field variations.’  Moreover, the use of a normal quantile transform is briefly discussed in ¶[0025] as an example for a calculation for yield performance data.  An example of one manner of making a calculation does not provide a special definition of ‘intra-field variations values.’  The Examiner additionally notes that this discussion does not distinguish the invention from the cited prior art because Raun, not Obradovic, is cited for teaching the element of intra-field variations.  The Requirement for Information has not been satisfied by the present Remarks.
  
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are not directed to a mathematical relationship or formula.  See Remarks pp. 19-23.  The present claims are now classified as a ‘certain method of organizing human activity.’  The Applicant’s arguments concerning the classification as a mathematical formula are moot.  The Applicant submits that the claims are clearly not directed to an economic practice, but the category of ‘certain methods of organizing human activity’ is broader than ‘economic practices.’  In particular, the present claims have been classified in the subcategory of ‘managing personal behavior or relationships or interactions between people’ under ‘certain methods of organizing human activity;’ because the claims recite rules a human being could follow to optimize crop yield in an agricultural field.  
The Applicant additionally submits that the claims are integrated into a practical application of the judicial exception.  The Examiner respectfully disagrees.  According to the Applicant, the present claims recite an improvement that cause a controller to control 
The Applicant further submits that the claims recite an improvement to another technology or technical field.  Specifically, the Applicant submits that the claims recite improvements to scripts that control agricultural machines.  See Remarks p. 27.  In response, the Examiner submits that the claims merely recite steps a human being could follow to optimize crop yield, and then generally links those steps to an environment employing automated agricultural machines.  No particular improvement to automation that is rooted in computer technology or computer software is recited.  The Examiner notes that mere automation of a manual process is insufficient to demonstrate an improvement to computer technology.  See MPEP §2106.05(a)[I].  The claimed solution of optimizing amounts of fertilizer is recited at a high level of generality that is insufficient for patentability.  
The Applicant additionally points to the sensors in support of patentability.  See Remarks p. 28.    The sensors have been struck from the claims via the present amendments, making this argument moot.  
The Applicant further contends that the claims utilize a particular machine or article of manufacture that is integral to the claims.  The Examiner respectfully disagrees.  The claims 
The Applicant additionally submits that the subject matter eligibility rejection is deficient because no Berkheimer evidence is provided.  In response, the Examiner submits that no Berkheimer evidence was required in the rejection.  The Examiner reiterates that the language reciting the sensors has been struck from the claims.  Therefore, the Applicant’s arguments with respect to the sensors are moot.  The recited agricultural machines merely provide a technological environment for implementing the abstract idea.  See MPEP §2106.05(h).  Therefore, the agricultural machines do not amount to significantly more in the claims.  No specific function is implemented by the agricultural machines; the agricultural machines merely implement the solution of “optimizing one or more agricultural activities.”  See independent claim 1. 
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of the independent claims as being obvious over Obradovic in view of Malaviya, Raun, and Weigelt; contending that Raun does not teach the intra-field variations values of the present claims.  The Examiner respectfully disagrees.  Raun explicitly refers to ‘intrafield variations’ in soil and crop conditions.  In cited ¶[0006], Raun refers to ‘precision farming,’ which tailors explanatory variables relating to soil and crop conditions across a field to optimize yield of a particular crop (see ¶[0005]-[0006]).  That is the clear and apparent meaning of ‘intrafield variation values’ used in the claims.  The Applicant appears to rely on the Declaration in the present Remarks to distinguish the prior art from the cited prior art.  However, the discussion of normal quantile transforms, correlograms, and variograms does not 
The Applicant additionally contends that the cited prior art does not refer to absolute shrinkage or random forest methods.  See Remarks p. 15.  In response, the Examiner notes that the present claims do not explicitly recite such methods.  That subject matter was previously claimed, but it is not recited in the present claims.  The Applicant submits that Raun is deficient because it does not clarify how intra-field variations are determined.  However, Raun discloses the use of a ‘response index’ to determine nutrient needs; in conjunction with a coefficient variation.  See Raun abstract.  
The Applicant further submits that Weigelt does not teach the generation of scripts based on yield data, as claimed.  In response, the Examiner points to the cited portions of Weigelt, which disclose the use of controlling data in on-board processors (see abstract) to optimize the operation of agricultural machines (see col 4, ln 63-col 5, ln 6).  This is done for the purposes of yield optimization (see col 5, ln 60-col 6, ln 12; sensors in harvesting yield amounts to produce relationships between yield.  See also col 6, ln 34-63; machine optimization based on data).  The Applicant submits that Weigelt has nothing to do with the recitations of the present claims, but the Examiner respectfully disagrees.  The teachings of Weigelt – the use of data collected from sensors to optimize harvesting amounts by controlling on-board processors – can be combined with Obradovic’s method of determining control variables for crop production decisions (see ¶[0008]) to arrive at the claimed invention.  The use of software ‘scripts’ is apparent in Weigelt.  See Weigelt claim 2; “providing software in the controlling processor (1) for processing said another portion of said data transmitted from said level of the agricultural machines and devices . . . “  The Applicant continues to rely on the recitation of ‘intra-field variations’ to distinguish the claims from the prior art, but ‘intra-field variations’ appears to refer 
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  


Requirement for Information under 37 CFR §1.105
(1) In the course of examining or treating a matter in a pending or abandoned application, in a patent, or in a reexamination proceeding, including a reexamination proceeding ordered as a result of a supplemental examination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any 
(i) Commercial databases: The existence of any particularly relevant commercial database known to any of the inventors that could be searched for a particular aspect of the invention. 
(ii) Search: Whether a search of the prior art was made, and if so, what was searched. 
(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention. 
(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application. 
(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result. 
(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved. 
(vii) In Use:  Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use. 
(viii) Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information 

(2) Requirements for factual information known to applicant may be presented in any appropriate manner, for example: (i) A requirement for factual information; 
(ii) Interrogatories in the form of specific questions seeking applicant’s factual knowledge; or 
(iii) Stipulations as to facts with which the applicant may agree or disagree. 

(3) Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply. 

(b) The requirement for information of paragraph (a)(1) of this section may be included in an Office action, or sent separately. 
(c) A reply, or a failure to reply, to a requirement for information under this section will be governed by §§ 1.135  and 1.136.

The Affidavit submitted on March 20, 2020, states that certain limitations have a special meaning in the agricultural arts:  “The term intra-field variations values determined across the plurality of sub-fields of the agricultural field has a special meaning in the agricultural arts.”   See Affidavit p. 2.  The Affidavit continues, and provides a ‘general’ explanation of the ‘special 

Supervisor Signature:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.	
Claims 1, 4-9, 12-17, and 20-23 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 4-9, 12-17, and 20-23 are all directed to one of the four statutory categories of invention, the claims are directed to determining intra-field variations in crop yield (as evidenced by exemplary claim 1; “applying . . . operators to the filtered data to determine a plurality of intra-field variations across the plurality of agricultural sub-fields of the agricultural field”), an abstract idea. Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “receiving data,” “determining whether at least one data item is missing,” “generating . . . additional 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer, computer system, and computer readable medium in independent claims 1, 9, and 17). The claims do recite the use of ‘agricultural machines’ to receive transmitted data, but the recitation amounts to a field of use and/or technological environment for implementing the abstract idea.  The abstract idea of determining intra-field variations in crop yield is generally linked to an environment with ‘agricultural machines.’  Similarly, the recitation of ‘machine learning’ to make calculations in the claims is part of the technological environment for implementing the abstract idea.  See MPEP §2106.05(h). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-9, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0038307 A1 to Obradovic et al. (hereinafter ‘OBRADOVIC’) in view of US 2015/0356576 A1 to Malaviya et al. (hereinafter ‘MALAVIYA’), US 2004/003129 A1 to Raun et al. (hereinafter ‘RAUN’), and US 5,712,782 to Weigelt et al. (hereinafter ‘WEIGELT’).

Claim 1 (Currently Amended)
a method comprising: using instructions programmed in a computer system comprising one or more processors and computer memory (see ¶[0024]; environments with many types of computer systems) receiving, 
data for a plurality of agricultural sub-fields of an agricultural field (see ¶[0008]; environmental characteristics at a sub-field level); 
determining whether at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data (see ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation); 
in response to determining that at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data, generating, based on, at least in part, the data, additional properties data for the plurality of agricultural sub-fields that includes the at least one data item (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points); 
wherein a data item, of the at least one data item, is generated by interpolating using sub-field boundary information from one or more soil survey geographic database maps to augment the data to generate one or more augmented data records, and aggregating two or more data records in the data with the one or more augmented data records(see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points.  See again ¶[0008]; environmental characteristics at a sub-field level.  See also ¶[0033]; spatial data and soil chemistry); 
generating preprocessed data by merging the data with the additional properties data (see abstract and Fig. 4; the preprocessing module smooths and cleans the data and allows for basic manipulation of the data); and
based on, at least in part, the preprocessed data, generating filtered data by removing, from the preprocessed data, a set of preprocessed permanent properties records (see ¶[0045]; remove duplicate data points and value outliers.  See also ¶[0049]; remove irrelevant attributes.  See also ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data)  corresponding to a subset of the plurality of agricultural sub-fields (see again ¶[0008]; characteristics of sub-fields) in which two or more crops were grown in the same year (see ¶[0107]; extrapolate knowledge to the same site or different sites in different years.  See again ¶[0045] and [0049]; remove duplicate data points and value outliers and irrelevant attributes).
OBRADOVIC does not specifically disclose, but MALAVIYA discloses, applying one or more machine learning operators to the filtered data (see ¶[0038] and [0048]; select regression model variables through random forest methods.  Random forest can be an ensemble learning method for classification, regression, and other tasks).
OBRADOVIC discloses a system for knowledge discovery in spatial data that applies regression algorithms to model conditions in an agricultural field (see abstract).  MALAVIYA discloses regression model variables chosen through random forest methods.  It would have been obvious for one of ordinary skill in the art to use the random forest method as taught by MALAVIYA in the system executing the method of OBRADOVIC with the motivation to conduct regression modeling of agricultural fields.
OBRADOVIC does not specifically disclose, but RAUN discloses, to determine a plurality of intra-field variations values across the plurality of agricultural sub-fields of the agricultural field (see ¶[0006]; precision farming is a term used to describe the management of intrafield variations in soil and crop conditions); 
wherein a particular intra-field variation value, of the plurality of intra-field variations values, for a particular sub-field, of the plurality of agricultural sub-field, is generated by converting absolute yield data for two or more sub-fields neighboring the particular sub-field to relative yield data for the two or more sub-fields neighboring the particular sub-field of the particular sub-field (see ¶[0005], [0015], and [0019]-[0022]; determine nutrient needs based on a response index for the field to provide for increased yield.  Determine plant need for a nutrient and determine mid-seasons yield potential); 
wherein the plurality of intra-field variations values represent intra-field variations in predicted yield of crop harvested from the plurality of agricultural sub-fields (see again ¶[0005]-[0006]; crop management at discrete and contiguous locations throughout a field to optimize the yield of a particular crop).
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that described precision agriculture applied to subfields top optimize crop yield (see ¶[0007]-[0008] and [0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming based on intrafield variations in soil and crop conditions.  It would have been obvious to include the intrafield variations as taught by RAUN in the system executing the method of OBRADOVIC with the motivation to implement precision farming and agriculture. 
OBRADOVIC further discloses storing the intra-field variations values in the computer memory (see ¶[0031] and [0033]; spatial data is represented by a database).
OBRADOVIC does not specifically disclose, but WEIGELT discloses, based on the intra-field variations values, automatically generating one or more scripts for optimizing one or more agricultural activities to be performed in the agricultural field (see col 4, ln 63-col 5, ln 6; operation of the individual machines can be optimized) and transmitting the one or more scripts to one or more application controllers to cause the one or more application controllers to control, based on the one or more scripts, one or more operating parameters of one or more agricultural implements implemented on one or more agricultural machines as the one or more agricultural machines cultivate the agricultural field (see abstract; transmit controlling data to the on-board processors).


Claim 5 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC additionally discloses further comprising: using the plurality of intra-field variations values that represent intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields to automatically control a computer control system to manage one or more of: seeding, irrigation(see ¶[0099]; an irrigation module that evaluates how much to irrigate the field at predetermined points), nitrogen application (see ¶[0098]; the recommendation module indicates how much fertilizer should be applied to each point on the field), or harvesting.

Claim 6 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC further discloses wherein the data for the plurality of agricultural sub-fields comprises one or more of: soil property data (see ¶[0033]; soil chemistry), soil survey maps, topographical properties data (see ¶[0033]; topography), bare soil maps, or satellite images; wherein the soil property data comprises soil measurement data(see again ¶[0033]; soil ; wherein the topographical properties data comprises elevation data and elevation associated properties data.

Claim 7 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC additionally discloses further comprising: identifying a particular type of a subset of the data; based on, at least in part, on the particular type of the data, determining a second plurality of intra-field variations values that represent second intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields for the particular type of the data (see ¶[0038] and [0042]; provide spatial statistics on a particular region and its attributes, including variation of data).

Claim 8 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC additionally discloses further comprising: determining whether the at least one data item is missing for a particular sub-field of the plurality of agricultural sub-fields of the agricultural field due to of one or more of: historical data for the particular sub-field is unavailable, the particular sub-field is irrigated, or no crop was harvested from the particular sub- field (see ¶[0047]; data will not be collected at a common set of spatial locations).

Claim 9 (Currently Amended)
OBRADOVIC discloses a data processing system comprising: a computer memory; one or more processors coupled to the computer memory (see ¶[0024]; environments with many .and programmed to: receiving, data for a plurality of agricultural sub-fields of an agricultural field (see ¶[0008]; environmental characteristics at a sub-field level); 
determining whether at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data (see ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation); 
in response to determining that at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data, generating, based on, at least in part, the data, additional properties data for the plurality of agricultural sub-fields that includes the at least one data item (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points); 
wherein a data item, of the at least one data item, is generated by interpolating using sub-field boundary information from one or more soil survey geographic database maps to augment the data to generate one or more augmented data records, and aggregating two or more data records in the data with the one or more augmented data records (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points.  See again ¶[0008]; environmental characteristics at a sub-field level.    See also ¶[0033]; spatial data and soil chemistry); 
generating preprocessed data by merging the data with the additional properties data (see abstract and Fig. 4; the preprocessing module smooths and cleans the data and allows for basic manipulation of the data); and
based on, at least in part, the preprocessed data, generating filtered data by removing, from the preprocessed data, a set of preprocessed permanent properties records (see ¶[0045]; remove duplicate data points and value outliers.  See also ¶[0049]; remove irrelevant attributes.  See also ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity;   corresponding to a subset of the plurality of agricultural sub-fields (see again ¶[0008]; characteristics of sub-fields) in which two or more crops were grown in the same year (see ¶[0107]; extrapolate knowledge to the same site or different sites in different years.  See again ¶[0045] and [0049]; remove duplicate data points and value outliers and irrelevant attributes).
OBRADOVIC does not specifically disclose, but MALAVIYA discloses, applying one or more machine learning operators to the filtered data (see ¶[0038] and [0048]; select regression model variables through random forest methods.  Random forest can be an ensemble learning method for classification, regression, and other tasks).
OBRADOVIC discloses a system for knowledge discovery in spatial data that applies regression algorithms to model conditions in an agricultural field (see abstract).  MALAVIYA discloses regression model variables chosen through random forest methods.  It would have been obvious for one of ordinary skill in the art to use the random forest method as taught by MALAVIYA in the system executing the method of OBRADOVIC with the motivation to conduct regression modeling of agricultural fields.
OBRADOVIC does not specifically disclose, but RAUN discloses, to determine a plurality of intra-field variations values  across the plurality of agricultural sub-fields of the agricultural field (see ¶[0006]; precision farming is a term used to describe the management of intrafield variations in soil and crop conditions); 
wherein a particular intra-field variation value, of the plurality of intra-field variations values, for a particular sub-field, of the plurality of agricultural sub-field, is generated by converting absolute yield data for two or more sub-fields neighboring the particular sub-field to relative yield data for the two or more sub-fields neighboring the particular sub-field of the particular sub-field (see ¶[0005], [0015], and [0019]-[0022]; determine nutrient needs based on a response index for the field to provide for increased yield.  Determine plant need for a nutrient and determine mid-seasons yield potential); 
wherein the plurality of intra-field variations values represent intra-field variations in predicted yield of crop harvested from the plurality of agricultural sub-fields (see again ¶[0005]-[0006]; crop management at discrete and contiguous locations throughout a field to optimize the yield of a particular crop).
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that described precision agriculture applied to subfields top optimize crop yield (see ¶[0007]-[0008] and [0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming  based on intrafield variations in soil and crop conditions.  It would have been obvious to include the intrafield variations as taught by RAUN in the system executing the method of OBRADOVIC with the motivation to implement precision farming and agriculture. 
OBRADOVIC further discloses storing the intra-field variations values in the computer memory (see ¶[0031] and [0033]; spatial data is represented by a database).
OBRADOVIC does not specifically disclose, but WEIGELT discloses, based on the intra-field variations values, automatically generating one or more scripts for optimizing one or more agricultural activities to be performed in the agricultural field (see col 4, ln 63-col 5, ln 6; operation of the individual machines can be optimized) and transmitting the one or more scripts to transmitting the one or more scripts to one or more application controllers to cause the one or more application controllers to control, based on the one or more scripts, one or more operating parameters of one or more agricultural implements implemented on one or more agricultural machines as the one or more agricultural machines cultivate the agricultural field  (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as 

Claim 13 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC additionally discloses wherein the one or more processors are further programmed to perform: using the plurality of intra-field variations values that represent intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields to automatically control a computer control system to manage one or more of: seeding, irrigation(see ¶[0099]; an irrigation module that evaluates how much to irrigate the field at predetermined points), nitrogen application(see ¶[0098]; the recommendation module indicates how much fertilizer should be applied to each point on the field), or harvesting.

Claim 14 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC further discloses wherein the data for the plurality of agricultural sub-fields comprises one or more of: soil property data(see ¶[0033]; soil chemistry), soil survey maps, topographical properties data(see ¶[0033]; topography), bare soil maps, or satellite images; wherein the soil property data comprises soil measurement data(see again ¶[0033]; soil chemistry); wherein the topographical properties data comprises elevation data and elevation associated properties data.

Claim 15 (Previously Presented)
the data processing system as set forth in Claim 9.
OBRADOVIC additionally discloses wherein the one or more processors are further programmed to perform: identifying a particular type of a subset of the data; based on, at least in part, on the particular type of the data, determining a second plurality of intra-field variations values that represent second intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields for the particular type of the data(see ¶[0038] and [0042]; provide spatial statistics on a particular region and its attributes, including variation of data).

Claim 16 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC additionally discloses wherein the one or more processors are further programmed to perform: determining whether the at least one data item is missing for a particular sub-field of the plurality of agricultural sub-fields of the agricultural field due to of one or more of: historical data for the particular sub-field is unavailable, the particular sub-field is irrigated, or no crop was harvested from the particular sub-field(see ¶[0047]; data will not be collected at a common set of spatial locations).

Claims 4, 12, 17, and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0038307 A1 to OBRADOVIC et al. and US 2015/0356576 A1 to MALAVIYA et al., US 2004/003129 A1 to RAUN et al., and US 5,712,782 to WEIGELT et al. as applied to claim 1 above, and further in view of US 2014/0012732 A1 to Lindores (hereinafter ‘LINDORES’).

Claim 4 (Original)
the method as set forth in Claim 1.
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT does not specifically disclose, but LINDORES discloses, further comprising: based on, at least in part, the plurality of intra-field variations values, determining a plurality of yield patterns of the predicted yield of crop harvested from the plurality of agricultural sub-fields, and storing the plurality of yield patterns in the computer memory (see ¶[0072]; determine long-term patterns, predict future performance and/or yields in agricultural operations based on soil analysis using data collected from samples that determine the variations in the soil composition across the property).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on soil analysis.  It would have been obvious to use the soil analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 12 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the data processing system as set forth in Claim 9.
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT does not specifically disclose, but LINDORES discloses, wherein the one or more processors are further programmed to perform: based on, at least in part, the plurality of intra-field variations values, determining a plurality of yield patterns of the predicted yield of crop harvested from the plurality of agricultural sub-fields, and storing the plurality of yield patterns in the computer memory(see ¶[0072]; determine long-term patterns, predict future performance and/or yields in agricultural .
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on soil analysis.  It would have been obvious to use the soil analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 17 (Currently Amended)
OBRADOVIC discloses one or more non-transitory computer-readable storage media storing one or more computer instructions(see ¶[0024]; environments with many types of computer systems) which, when executed by one or more processors (see abstract; controlling processors), cause the processors to perform: receiving data  (see ¶[0008]; environmental characteristics at a sub-field level);
OBRADOVIC does not specifically disclose, but LINDORES discloses, and transient properties data (see ¶[0046]; weather statistics).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on weather analysis.  It would have been obvious to use the weather analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.
OBRADOVIC further discloses for a plurality of agricultural sub-fields of an agricultural field (see ¶[0008]; environmental characteristics at a sub-field level);
determining whether at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data (see ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation); 
in response to determining that at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data, generating, based on, at least in part, the data, additional properties data for the plurality of agricultural sub-fields that includes the at least one data item (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points); 
wherein a data item, of the at least one data item, is generated by interpolating using sub-field boundary information from one or more soil survey geographic database maps to augment the data to generate one or more augmented data records, and aggregating two or more data records in the data with the one or more augmented data records (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points.  See again ¶[0008]; environmental characteristics at a sub-field level.    See also ¶[0033]; spatial data and soil chemistry); 
generating preprocessed data by merging the data with the additional properties data (see abstract and Fig. 4; the preprocessing module smooths and cleans the data and allows for basic manipulation of the data); 
based on, at least in part, the preprocessed data, generating filtered data by removing, from the preprocessed data, a set of preprocessed permanent properties records (see ¶[0045]; remove duplicate data points and value outliers.  See also ¶[0049]; remove irrelevant attributes.  See also ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data) corresponding to a subset of the plurality of agricultural sub-fields (see again ¶[0008]; characteristics of sub-fields) in which two or more crops were grown in the same year (see ¶[0107]; extrapolate knowledge to the same site or different sites in different years.  See again ¶[0045] and [0049]; remove duplicate data points and value outliers and irrelevant attributes).
applying one or more machine learning operators to the filtered data (see ¶[0038] and [0048]; select regression model variables through random forest methods.  Random forest can be an ensemble learning method for classification, regression, and other tasks).
OBRADOVIC discloses a system for knowledge discovery in spatial data that applies regression algorithms to model conditions in an agricultural field (see abstract).  MALAVIYA discloses regression model variables chosen through random forest methods.  It would have been obvious for one of ordinary skill in the art to use the random forest method as taught by MALAVIYA in the system executing the method of OBRADOVIC with the motivation to conduct regression modeling of agricultural fields.
OBRADOVIC does not specifically disclose, but RAUN discloses, to determine a plurality of intra-field variations values  across the plurality of agricultural sub-fields of the agricultural field (see ¶[0006]; precision farming is a term used to describe the management of intrafield variations in soil and crop conditions); 
wherein a particular intra-field variation value, of the plurality of intra-field variations values, for a particular sub-field, of the plurality of agricultural sub-field, is generated by converting absolute yield data for two or more sub-fields neighboring the particular sub-field to relative yield data for the two or more sub-fields neighboring the particular sub-field of the particular sub-field (see ¶[0005], [0015], and [0019]-[0022]; determine nutrient needs based on a response index for the field to provide for increased yield.  Determine plant need for a nutrient and determine mid-seasons yield potential); 
wherein the plurality of intra-field variations values represent intra-field variations in predicted yield of crop harvested from the plurality of agricultural sub-fields (see again ¶[0005]-[0006]; crop management at discrete and contiguous locations throughout a field to optimize the yield of a particular crop).
 
OBRADOVIC further discloses storing the intra-field variations values in the computer memory (see ¶[0031] and [0033]; spatial data is represented by a database).
OBRADOVIC does not specifically disclose, but WEIGELT discloses, based on the intra-field variations values, automatically generating one or more scripts for optimizing one or more agricultural activities to be performed in the agricultural field (see col 4, ln 63-col 5, ln 6; operation of the individual machines can be optimized) and transmitting the one or more scripts to transmitting the one or more scripts to one or more application controllers to cause the one or more application controllers to control, based on the one or more scripts, one or more operating parameters of one or more agricultural implements implemented on one or more agricultural machines as the one or more agricultural machines cultivate the agricultural field (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  

Claim 20 (Original)
the one or more non-transitory computer-readable storage media as set forth in Claim 17.
OBRADOVIC does not specifically disclose, but LINDORES discloses, storing additional instructions for: based on, at least in part, the plurality of intra-field variations values, determining a plurality of yield patterns of the predicted yield of crop harvested from the plurality of agricultural sub-fields, and storing the plurality of yield patterns in the computer memory(see ¶[0072]; determine long-term patterns, predict future performance and/or yields in agricultural operations based on soil analysis using data collected from samples that determine the variations in the soil composition across the property).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on soil analysis.  It would have been obvious to use the soil analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 21 (Previously Presented) 
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC does not specifically disclose, but WEIGELT discloses, wherein the one or more scripts are transmitted to the one or more agricultural machines in real time, so that each agricultural machine, of the one or more agricultural machines, executes instructions, included in the one or more scripts, to control, using the one or more scripts, an operating parameter of the agricultural machine as the agricultural machine performs one of the one or more agricultural activities in the agricultural field (see abstract; transmit controlling data to the on-board processors).

OBRADOVIC further discloses wherein the data comprise permanent properties data (see ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data).
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT does not specifically disclose, but LINDORES discloses, and transient feature data (see ¶[0046]; weather statistics).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on weather analysis.  It would have been obvious to use the weather analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 22 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC does not specifically disclose, but WEIGELT discloses, wherein the one or more scripts are transmitted to the one or more agricultural machines in real time, so that each agricultural machine, of the one or more agricultural machines, executes instructions, included in the one or more scripts, to control, using the one or more scripts, an operating parameter of the agricultural machine as the agricultural machine performs one of the one or more agricultural activities in the agricultural field see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  
OBRADOVIC further discloses, wherein the data comprise permanent properties data (see ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data)
The combination of OBRADOVIC, MALAVIYA, RAUN, and WEIGELT does not specifically disclose, but LINDORES discloses, and transient feature data (see ¶[0046]; weather statistics).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on weather analysis.  It would have been obvious to use the weather analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 23 (Previously Presented)
The combination of OBRADOVIC, LINDORES MALAVIYA, RAUN, and WEIGELT discloses the one or more non-transitory computer-readable storage media as set forth in Claim 17.
wherein the one or more scripts are transmitted to the one or more agricultural machines in real time, so that each agricultural machine, of the one or more agricultural machines, executes instructions, included in the one or more scripts, to control, using the one or more scripts, an operating parameter of the agricultural machine as the agricultural machine performs one of the one or more agricultural activities in the agricultural field (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  
OBRADOVIC further discloses, wherein the data comprise permanent properties data (see ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data)
OBRADOVIC does not specifically disclose, but LINDORES discloses, and transient feature data (see ¶[0046]; weather statistics).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on weather analysis.  It would have been obvious to use the weather analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624